DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 6 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Finnegan, Reg. No. 60,508 on March 23, 2021.

The application has been amended as follows: 

Amendment to the Specification:
Page 5, line 19, the words “using a algorithm” have been changed to --using an algorithm--

Amendments to the Claims:
Claim 1, lines 16 - 17, the words “providing a performance value for each option for each metric vector based on a percentage the metric vector the associated option represents” have been changed to --providing a performance value for each option of each metric vector based on a percentage the metric vector represented by at least one of each option--

Claim 2, line 1, the words “the highest fitness” have been changed to --a highest fitness--

Claim 3, lines 1 - 2, the words “at least three competing metrics” have been changed to --at least three competing metrics.--

Claim 6, line 2, the words “the performance score” have been changed to --a performance score--.

Examiner’s Note on 101
	Step 1: Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1.
	Step 2A (prong 1): The claims do not appear to recite certain methods of organizing human activity. However, the limitations of “providing an energy use intensity versus cost optimization value for each option for a plurality of metrics”, “defining a metric vector for each metric through connecting the energy use intensity versus cost optimization value for each option”, “constructing a two-dimensional polygon for each option on an XY-plane by interconnecting for all the metric vectors the energy use intensity versus cost optimization value for each option”, and “providing a performance value for each option for each metric vector based on a percentage the metric vector the associated option represents” appear to be directed towards mental processes (concepts performed in the human mind, including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. That is, other than reciting “computer-implemented building design” in the preamble, there is nothing in the claim that precludes the step from practically being performed in the human mind, and fails Step 2A (prong 1). With regards to the limitation “representing a fitness factor for each option as a function of each of the plurality of metrics”, the limitation is directed to mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 
Step 2A (prong 2): To determine if the claim recites additional elements (or combination of elements) that integrates the judicial exception into a practical application, page 1, lines 11 - 19 recites a problem of trying to compare performance criteria including daylight, glare, and thermal comfort, since these type of analysis have to be run separately with no mathematical way of balancing these competing objectives that is not computationally intensive, along with page 1, lines 28 - 29 through page 2, lines 1 - 9 provides the need or improvement that the nd optimization. This subject matter in the specification provides the improvement over the previous methods in the technical field. The claims recite the use of a plurality of metrics used to provide an energy use intensity versus cost optimization value, in which the plurality of metrics includes metrics associated with thermal comfort, daylight, and glare, and this, in combination with the judicial exception, recites sufficient subject matter to reflect the improvement indicated in the specification that provides an improvement over the previous methods in the technical field, and the claim is found to provide additional elements, in combination with the judicial exception, that reflects an improvement in technology.
With regards to claim 6, the step of the fitness factor being defined as a mathematical concept provides details of the fitness factor performed in claim 1, in the form of “representing a fitness factor for each option as a function of each of the plurality of metrics”. According to the step performed in the independent claim, the limitation, in combination with the remaining elements of the claims, reflect an improvement over the previous methods in the technical field, and thus provide additional elements, in combination with the judicial exception, that reflects an improvement in technology. The remaining dependent claims do not appear to recite limitations that provides 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claim 1: The prior art of McLean et al (U.S. PG Pub 2010/0106674 A1) discloses a module to test for maximization of daylight, minimization of glare, and a design advisor to produce metrics including building energy use intensity glare area %, Khainson et al. (U.S. PG Pub 2014/0288890 A1) discloses a virtual building system maintained by the BRP contains detailed information about the building and all its subsystems, and about its use and its performance along many dimensions such as operating costs, construction costs, thermal comfort level, daylight usage, sustainability, operational efficiency, patient experience, and a cost function algorithm, Chaisuparasmukul (U.S. PG Pub 2008/0249756 A1) discloses a calculation of daylight projected in a room with regards to calculating energy efficiency, and plotting of daylight factors, Vercruysse et al. (U.S. PG Pub 2012/0239353 A1) discloses generating a virtual building with performance including operating and construction costs, thermal comfort level, and daylight usage and building information modeling (BIM), Marceau et al. (U.S. PG Pub 2015/0234944 A1) discloses a daylight analysis engine to analyze the potential amount of daylight received, and an energy use analysis engine to determine the predicted energy use of an architectural structure, and Ozeki et al. (U.S. PG Pub 2004/0133406 A1) discloses an evaluation of thermal comfort of a structure.
However, none of the references taken either alone or in combination with the prior art of record discloses a method of optimizing a combination of building components in computer-implemented building design, comprising:
“defining a metric vector for each metric through connecting the energy use intensity versus cost optimization value for each option,
arranging each metric vector on a coordinate grid with an equal angle between each metric vector,
constructing a two-dimensional polygon for each option on an XY-plane by interconnecting for all the metric vectors the energy use intensity versus cost optimization value for each option, and
providing a performance value for each metric vector based on a percentage the metric vector the associated option represents”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/                Primary Examiner, Art Unit 2129                                                                                                                                                                                        
March 21, 2021